Citation Nr: 0818988	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  94-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from December 1, 1991, through 
March 22, 1993.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from April 1, 1994, through 
January 1, 1996.

3.  Entitlement to a disability evaluation in excess of 20 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from July 1, 1997, through October 
28, 1997.

4.  Entitlement to a disability evaluation in excess of 40 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from October 1, 2000, through 
January 2, 2004.

5.  Entitlement to a 100 percent disability evaluation for 
transitional cell carcinoma of the bladder beginning December 
27, 2004.  

6.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to the service-
connected disabilities prior to April 27, 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
November 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 1992 and July 
2000 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

In June 1996, the veteran and his spouse provided testimony 
at a hearing before a member of the Board at the Board's 
office in Washington, D.C; that member thereafter left the 
Board.  The Board subsequently notified the veteran of his 
right to another Board hearing and the veteran responded in 
May 2002 that he does not desire to attend another hearing.  
A transcript of the June 1996 Board hearing is of record.

The Board remanded the case for further development in 
October 1996, July 2002 and July 2005.

During the pendency of the appeal, a June 2006 rating 
decision increased the veteran's disability evaluation for 
the residuals of transitional cell carcinoma of the bladder 
for the period beginning April 27, 2006, from 40 percent to 
60 percent.  The June 2006 rating decision also granted the 
veteran entitlement to a TDIU, effective April 27, 2006.  A 
June 2007 rating decision awarded a temporary evaluation of 
100 percent because of hospitalization for over 21 days, 
effective January 3, 2004.  The June 2007 rating decision 
also assigned a 40 percent disability evaluation for the 
residuals of transitional cell carcinoma of the bladder for 
the period from April 27, 2005, through April 26, 2006.  The 
Board has framed the initial evaluation issues accordingly.

The foregoing rating actions did not satisfy the veteran's 
appeal with respect to the issues listed above.

In April 2008, the veteran's representative submitted an 
Informal Hearing Presentation on behalf of the veteran 
seeking entitlement to service connection for a left knee 
condition.  The Board notes that the veteran is currently in 
receipt of a noncompensable rating for left knee condition, 
diagnosed as left knee fabella, which has been in effect 
since an August 1997 rating decision granted entitlement to 
service connection, effective December 1, 1991.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the residuals 
of the veteran's bladder cancer have resulted in no renal 
dysfunction.

2.  For the period from December 1, 1991, through March 22, 
1993, the veteran's bladder cancer was in remission and no 
residuals were present.  

3.  During the periods from April 1, 1994, through January 1, 
1996, and from July 1, 1997, through October 28, 1997, the 
bladder cancer was in remission; any voiding dysfunction from 
the disability did not necessitate the wearing of absorbent 
materials.

4.  The bladder cancer was assigned a 100 percent rating from 
June 29, 1998, to September 30, 2000.

5.  During the period from October 1, 2000, through January 
2, 2004, the bladder cancer was in remission; the residuals 
were not productive of voiding dysfunction requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day was present.

6.  The bladder cancer was assigned a 100 percent rating from 
January 3, 2004, to April 26, 2005.

7.  As of December 27, 2004, the veteran's bladder cancer had 
recurred; he has not been afforded a VA examination since the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure for the recurrence.

8.  During the period pertinent to the veteran's TDIU claim, 
the veteran is entitled to a 100 percent schedular rating or 
a temporary total rating based on hospitalization, with the 
exception of the period from October 1, 2000, through January 
2, 2004.

9.  During the period from October 1, 2000, through January 
2, 2004, the veteran's service-connected disabilities did not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and industrial 
background. 





CONCLUSIONS OF LAW

1.  For the period from December 1, 1991, through March 22, 
1993, the veteran's residuals of transitional cell carcinoma 
of the bladder do not meet the criteria for a disability 
rating in excess of 10 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, Diagnostic Code 
7528 (1993).  

2.  For the period from April 1, 1994, through January 1, 
1996, the veteran's residuals of transitional cell carcinoma 
of the bladder do not meet the criteria for a disability 
rating in excess of 10 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, Diagnostic Code 
7528 (2007).

3.  For the period from July 1, 1997, through October 28, 
1997, the veteran's residuals of transitional cell carcinoma 
of the bladder do not meet the criteria for a disability 
rating in excess of 20 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, Diagnostic Code 
7528 (2007).

4.  For the period from October 1, 2000, through January 2, 
2004, the veteran's residuals of transitional cell carcinoma 
of the bladder do not meet the criteria for a disability 
rating in excess of 40 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, Diagnostic Code 
7528 (2007).

5.  For the period from December 27, 2004, the veteran's 
transitional cell carcinoma of the bladder warrants a 100 
percent disability rating under the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.115a, Diagnostic Code 7528 (2007).

6.  The criteria for a TDIU were not met during the period 
prior to April 27, 2006. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letters mailed in March 2005 (as to the higher 
initial rating claim), August 2005 (as to the TDIU claim), 
and March 2006 (as to notice concerning the effective-date 
element of the claims).  Although complete required notice 
was not sent until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.



Initial Disability Ratings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

The Board notes that during the course of the appeal, the 
criteria for evaluating genitourinary system disabilities 
were revised effective February 17, 1994.  See 59 Fed. Reg. 
2523-2529, 2527 (January 18, 1994) (codified at 38 C.F.R. § 
4.115b, Diagnostic Code 7528 (2007)).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the current version of 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2007), effective since February 17, 1994, a single 
disability rating of 100 percent is warranted for malignant 
neoplasms of the genitourinary system.  A note following the 
code indicates that the 100 percent disability rating shall 
continue beyond the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2007).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 

38 C.F.R. § 4.115a (2007) provides a 100 percent disability 
evaluation for renal dysfunction if the disability is 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following:  persistent edema and 
albuminuria; BUN more than 80 mg%; or creatinine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  An 80 percent disability 
evaluation requires persistent edema and albuminuria with BUN 
40 to 80 mg%;  creatinine 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 60 percent disability 
evaluation requires constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 30 
percent disability evaluation is assigned for albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  A 
non-compensable disability evaluation is assigned for albumin 
and casts with history of acute nephritis; or for 
hypertension that is non-compensable under diagnostic code 
7101.

38 C.F.R. § 4.115a (2007), as to voiding dysfunction, 
provides for rating a particular condition as urine leakage, 
frequency, or obstructed voiding.  For Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence, a 60 percent disability 
evaluation requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  A 40 percent disability evaluation requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent disability evaluation requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day.

Under the previous version of the applicable code, 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528 (1993), a single disability 
rating of 100 percent is warranted for new growths, 
malignant, any specified part of the genitourinary system.  A 
note following the code indicates that the rating under code 
7528 will be continued for 1 year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if there has been no 
local recurrence or metastasis, the rating will be made on 
residuals, with a minimum rating of 10 percent.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

VA granted the veteran entitlement to service connection for 
the residuals of transitional cell carcinoma of the bladder 
in the August 1992 rating decision on appeal.  A 
noncompensable disability rating was assigned, effective 
December 1, 1991.  Thereafter, a May 1998 rating decision 
increased the veteran's disability evaluation to 10 percent 
for the period from December 1, 1991, through March 22, 1993.  
The 10 percent rating for the residuals of transitional cell 
carcinoma of the bladder for the period from December 1, 
1991, through March 22, 1993.  

None of the evidence pertinent to the initial evaluation 
period shows that the veteran's bladder cancer or the 
residuals thereof have resulted in any renal dysfunction.

The evidence of record for the period from December 1, 1991, 
through March 22, 1993, includes no evidence of local 
recurrence or metastasis of the veteran's transitional cell 
carcinoma or indeed any residuals altogether.  In view of the 
foregoing, a disability evaluation in excess of 10 percent 
for the residuals of transitional cell carcinoma of the 
bladder for the period from December 1, 1991, through March 
22, 1993, is unwarranted.

The May 1998 rating decision assigned a 100 percent 
disability evaluation based on recurrence of the carcinoma, 
effective March 23, 1993.  This rating decision also assigned 
a 10 percent disability evaluation for the residuals of 
transitional cell carcinoma of the bladder for the period 
from April 1, 1994, through January 1, 1996.

The veteran was afforded a VA examination in September 1993.  
No current surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure was noted at the September 1993 
examination, and the record includes no evidence of such from 
the date of the veteran's transurethral resection of bladder 
tumor with bladder mapping on March 26, 1993, to the date of 
the examination on September 14, 1993; that is, for 
approximately six months prior to the VA examination.  While 
the September 1993 VA examination did not occur at the 
expiration of six months to the date following cessation of 
treatment, the evidence shows no local recurrence or 
metastasis of the bladder cancer and that no surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
for bladder cancer during the period from the VA examination 
on September 14, 1993, to January 1, 1996.  In view of the 
foregoing, the Board finds it appropriate to rate on 
residuals of the veteran's transitional cell carcinoma of the 
bladder for the period from April 1, 1994, through January 1, 
1996.  

The May 1998 rating decision stated that the 10 percent 
rating was thereby restored effective April 1, 1994.  From 
April 1, 1994, a 20 percent disability evaluation for voiding 
dysfunction requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  38 C.F.R. 
§ 4.115a.  The evidence for this period does not show that 
the cancer residuals resulted in voiding dysfunction 
requiring the veteran to wear absorbent materials.  In view 
of the foregoing, the Board finds that a disability 
evaluation in excess of 10 percent is unwarranted for the 
period from April 1, 1994, through January 1, 1996.

The May 1998 rating decision assigned a 100 percent 
disability evaluation based on recurrence of the cancer, 
effective January 2, 1996.  This rating decision also 
assigned a 20 percent disability evaluation for the residuals 
of transitional cell carcinoma of the bladder for the period 
from July 1, 1997.  Thereafter, an August 1998 rating 
decision assigned a 100 percent disability evaluation based 
on active malignancy or antineoplastic therapy for the period 
from December 3, 1997, through June 30, 1998; and restored 
the 20 percent disability evaluation from July 1, 1998.  A 
July 1999 rating decision assigned a 100 percent disability 
evaluation based on active malignancy or antineoplastic 
therapy for the period from October 29, 1997.  Entitlement to 
a disability evaluation in excess of 20 percent for the 
residuals of transitional cell carcinoma of the bladder for 
the period from July 1, 1997, through October 28, 1997, 
remains on appeal.  

The veteran was afforded a VA examination in May 1997.  No 
current surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure was noted at the May 1997 examination, 
and the record includes no evidence of such from the date of 
the veteran's Interferon treatment on December 5, 1996, to 
the date of the examination on May 13, 1997; that is, for 
approximately five months prior to the VA examination.  While 
the May 1997 VA examination did not occur at the expiration 
of six months from the date following cessation of treatment, 
no evidence of record exists to show the resumption of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for local recurrence or metastasis of 
the bladder cancer during the period from the date of the VA 
examination on May 13, 1997, through October 28, 1997.  In 
view of the foregoing, the Board finds it appropriate to rate 
the disability on the basis of residuals for the period from 
July 1, 1997, through October 28, 1997.

Again, a 40 percent disability evaluation is warranted for 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  None 
of the evidence for this period shows that the cancer 
residuals resulted in voiding dysfunction requiring the 
veteran to wear absorbent materials which must be changed 2 
to 4 times per day.  In view of the foregoing, the Board 
finds that a disability evaluation in excess of 20 percent is 
unwarranted for the period from July 1, 1997, through October 
28, 1997.

A July 2000 rating decision decreased the veteran's 
disability evaluation for the residuals of transitional cell 
carcinoma of the bladder to 20 percent effective October 1, 
2000.  The temporary total rating that had been in effect 
since October 29, 1997, thereby came to an end.  An April 
2004 RO decision granted entitlement to a 40 percent 
disability evaluation for the residuals of transitional cell 
carcinoma of the bladder for the period from October 1, 2000, 
for the required wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A June 2006 rating decision 
granted entitlement to a 60 percent disability evaluation for 
the residuals of transitional cell carcinoma of the bladder 
for the period from April 27, 2006, for the required wearing 
of absorbent materials which must be changed more than 4 
times per day.  A June 2007 rating decision assigned a 
temporary evaluation of 100 percent based on hospitalization 
for over 21 days, effective January 3, 2004.  The June 2007 
rating decision assigned a 40 percent disability evaluation 
effective April 27, 2005.

In view of the aforementioned April 2004, April 2006, and 
June 2007 RO determinations, the issues before the Board 
include entitlement to a disability evaluation in excess of 
40 percent for the disability for the period from October 1, 
2000, through January 2, 2004, and from April 27, 2005, 
through April 26, 2006; and entitlement to a disability 
evaluation in excess of 60 percent for the disability for the 
period beginning April 27, 2006.

The veteran was afforded a VA genitourinary examination in 
August 1999.  No current surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure was noted at the 
August 1999 examination.  The record includes no evidence of 
such for six months prior to the VA examination on August 24, 
1999.  Additionally, no evidence of record exists to show the 
resumption of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure for malignant neoplasms of the 
genitourinary system during the period from the date of the 
VA examination on August 24, 1999, through January 2, 2004.  
In view of the foregoing, the Board finds it appropriate to 
rate the disability on the basis of residuals for the period 
from October 1, 2000, through January 2, 2004.  

A 60 percent disability rating for the residuals of the 
veteran's transitional cell carcinoma of the bladder for the 
period from October 1, 2000, through January 2, 2004, 
requires voiding dysfunction necessitating the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  

On VA examination in 2003, it was noted that the veteran wore 
absorbent materials but they had to be changed usually 3 to 4 
times per day.  None of the evidence for this period shows 
that the veteran had voiding dysfunction requiring the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  In view of the foregoing, the Board 
finds that a disability evaluation in excess of 40 percent 
for the period from October 1, 2000, through January 2, 2004, 
is not warranted.

The veteran was afforded a VA genitourinary examination on 
April 27, 2005.  The April 2005 VA examiner noted that the 
veteran had undergone surgery to remove a recurring tumor of 
the bladder in January 2005.  The record includes abundant 
evidence that the veteran underwent such a transurethral 
resection of bladder tumor on January 3, 2005.  However, the 
April 2005 VA examination took place less than four months 
after the January 2005 surgical operation.  The April 2005 
examiner noted that the veteran had an upcoming medical 
appointment in May [2005] at Walter Reed Army Medical Center 
where it was anticipated that the veteran would probably 
undergo BCG [Bacillus Calmette-Guerin] treatments.  At the 
next VA examination, in April 2006, it was noted that the 
veteran's bladder cancer had recurred and that he was 
scheduled for surgical removal of the cancer and BCG 
treatment on May 11, 2006.  Evidence from Walter Reed Army 
Medical Center received in August 2006 confirms that the 
veteran was continuing to receive surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
for the recurrent bladder cancer.  The record reflects that 
the veteran has not been afforded a VA examination since the 
cessation of such treatment for the recurrent bladder cancer.  
The evidence of record in the form of a preoperative 
processing work sheet indicates that the veteran very likely 
had a diagnosis or findings warranting surgery for malignant 
neoplasms of the genitourinary system by December 27, 2004.  
Accordingly, the Board concludes that a 100 percent rating is 
warranted, effective December 27, 2004.

TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

VA received the veteran's claim for a TDIU on June 29, 1998.  
The July 2000 rating decision on appeal denied entitlement to 
a TDIU.  After the Board's most recent remand (in July 2005), 
a June 2006 rating decision granted entitlement to a TDIU 
with an effective date of April 27, 2006.  Entitlement to a 
TDIU for the period prior to April 27, 2006, remains on 
appeal.  

The originating agency rated the veteran's bladder cancer as 
100 percent disabling on a schedular basis from October 29, 
1997, through September 2000.  It also assigned a temporary 
100 percent rating for the disability from January 3, 2004, 
through April 26, 2005.  As discussed above, the Board has 
determined that a schedular rating of 100 percent is 
warranted for the disability beginning December 27, 2004.

Thus, during the period pertinent to the veteran's TDIU 
claim, the veteran has been in receipt of a 100 percent 
rating, with the exception of the period from October 1, 
2000, through January 2, 2004.  A TDIU rating contemplates 
that the schedular rating is less than total.  38 C.F.R. § 
4.16(a) (2007).  Therefore, the question that remains for the 
Board is whether the veteran's service-connected disabilities 
rendered him unemployable during the period from October 1, 
2000, through January 2, 2004.

During this period the veteran was in receipt of a 40 percent 
disability evaluation for the residuals of transitional cell 
carcinoma of the bladder; a 10 percent disability evaluation 
for hypertension; and a 10 percent disability evaluation for 
tinnitus (beginning April 30, 2003).  

The veteran's combined disability evaluation for his service-
connected disabilities for the period from October 1, 2000, 
through January 2, 2004, using the table at 38 C.F.R. § 4.25 
(2007), is 50 percent.  Therefore, he did not meet the 
minimum schedular criteria for a TDIU during this period.  

Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2007). 

For a veteran to prevail on a claim for a total compensation 
rating on an extra-schedular basis, the record must reflect 
some factor which takes the case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record reflects that the veteran has required frequent 
hospitalizations for bladder cancer, and that he is in 
receipt of several 100 percent disability evaluations in 
connection with such hospitalization and related treatment 
for a time thereafter.  A total of eight past surgeries for 
bladder cancer since the initial diagnosis in 1988 are noted 
in the April 2005 VA examination report; records received 
from Walter Reed Army Medical Center in August 2006 indicate 
that a ninth surgery for bladder cancer took place in May 
2006.  The periods on appeal during which the veteran is in 
receipt of a 100 percent rating are as follows: March 23, 
1993, through March 31, 1994; January 2, 1996, through June 
30, 1996; October 29, 1997, through September 30, 2000; and 
from January 3, 2004.  

The veteran reported an employment history to the April 2005 
VA examiner that indicated that he had last worked sometime 
in the mid-1990s, retiring on account of fatigue from Inderal 
he was taking for his service-connected hypertension.  The 
veteran's application for a TDIU received in June 1998 states 
that his last date of employment was in October 1995.  That 
history notwithstanding, at no time during the entire period 
of this claim is there any indication in the record that the 
average industrial impairment from the disability on appeal 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted. 


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from December 1, 1991, through 
March 22, 1993, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from April 1, 1994, through 
January 1, 1996, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from July 1, 1997, through October 
28, 1997, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for the residuals of transitional cell carcinoma of 
the bladder for the period from October 1, 2000, through 
January 2, 2004, is denied.

Entitlement to a 100 percent disability evaluation for 
recurrent transitional cell bladder cancer is granted from 
December 27, 2004, subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to a TDIU during the period prior to April 27, 
2006, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


